Citation Nr: 1026766	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from March 1965 to March 
1968, to include service in Vietnam from November 1965 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Regional Office (RO) in St. Petersburg, Florida, which granted 
service connection for PTSD and assigned a 10 percent rating 
effective from June 2004.  

The Veteran's claim was placed in appellate status by his 
disagreement with the initial rating award.  In such 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The claim is therefore characterized as shown on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an initial evaluation in 
excess of 10 percent for PTSD.  A remand is required in this case 
primarily to request additional evidentiary development.  

As this claim arises from the Veteran's disagreement with the 
initial rating award, the applicable appeal period extends from 
June 2004.  In conjunction with the ultimate adjudication of the 
claim on appeal, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The evidence on file in this case includes VA outpatient 
treatment records dated in 2004 and 2005.  The file contains one 
VA examination report from an evaluation conducted in January 
2005.  It has now been more than 5 years since the symptoms and 
severity associated with the Veteran's PTSD were last assessed.  
In his substantive appeal dated in April 2006, the Veteran noted 
that his treating mental health provider felt that the Veteran's 
condition was more severe than was reflected by the currently 
assigned evaluation and believed that the VA examination which 
was conducted (in 2005) inadequately assessed the Veteran's PTSD 
symptomatology and severity.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, supplemental information is required prior to the 
adjudication of the claim on appeal and a current evaluation of 
the Veteran's PTSD symptomatology to include an assessment of the 
level of his social and industrial impairment would prove helpful 
in adjudicating the merits of the claim.  Moreover, and 
significantly, the Veteran's comments reflect that the Veteran 
believes that his PTSD symptomatology had gotten worse than when 
most recently evaluated in 2005.  Therefore, a new and 
contemporaneous VA examination should be administered to 
determine the manifestations and level of severity associated 
with the Veteran's PTSD.  See 38 C.F.R. § 3.159 (2009); see also 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

The Veteran's statements also suggest that he is receiving on-
going treatment for PTSD through a mental health provider who was 
unspecified in the April 2006 statement (it appears that he may 
be receiving treatment through VA).  As such, on remand, the 
Veteran will have an opportunity to identify or submit for the 
record any additional pertinent information and/or evidence 
relating to his PTSD treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his increased rating claim for 
PTSD that have not yet been associated with 
the claims folder.  Appropriate steps should 
be taken to obtain any identified records.

2.  The Veteran should be scheduled for a VA 
psychiatric examination to evaluate the 
symptoms and severity of his service-
connected PTSD.  The claims folder and a copy 
of this REMAND should be made available to 
the examiner in conjunction with the 
examination; the examiner should indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion expressed.  
The findings of the examiner should address 
the degree and extent of social and 
occupational impairment attributable to the 
Veteran's PTSD.

While the symptoms provided in the rating 
criteria are not an exclusive or exhaustive 
list of symptomatology that may be 
considered, see Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002), the examiner should 
comment on the presence or absence of 
symptoms including: panic attacks, sleep 
impairment and memory loss.  The examiner 
should also assess the Veteran's thought 
processes, communication, motivation, 
personal appearance and hygiene, behavior, 
orientation in all spheres, work and family 
relations, speech, affect, abstract thinking, 
mood, and ability to understand complex 
commands.  The examiner should also address 
the presence or absence of the following: 
delusions or hallucinations; suicidal 
ideation; anxiety, suspiciousness, and 
obsessive rituals which interfere with 
routine activities.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning (GAF) scale 
provided in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition.  

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence (to include that added 
to the record since the RO's last 
adjudication of the claim) and legal 
authority.  The RO's adjudication of the 
claim for an initial rating in excess of 10 
percent for PTSD should include consideration 
of whether "staged" rating of the disability, 
pursuant to Fenderson (cited to above) is 
appropriate.  If any determination remains 
unfavorable to the appellant, he should be 
provided with an SSOC and should be given an 
opportunity to respond to it.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


